Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 are objected to because of the following informalities: 
In claim 1, lines 4, “which carrier plate” should read –which said carrier plate—
In claim 1, line 9, “for a work” should read –for [[a]]the work—
In claim 1, line 10, “measure the thickness” should read –measure [[the]]a thickness—
In claim 1, line 14, “which computing unit” should read –which the computing unit—
In claim 1, line 15, “the date” should read –[[the]]a data—
In claim 1, line 19 (on page 2), “in the work radial direction” should read –in [[the]]a work radial direction—
In claim 1, line 28, “the previous batch” should read –[[the]]a previous batch—
In claim 2, lines 6-7, “a set value” should read –[[a]]the set value—
In claim 3, lines 3 and 7 (two occurrences), “in the wafer radial direction” should read –in the work radial direction—
In claim 3, line 12, “measurable interval intervals” should read –measurable
In claim 5, lines 4-5, “a shape index of the work” should read –[[a]]the shape index of the work—
In claim 6, line 2, “thickness data” should read –the thickness data—
In claim 6, line 3, “a work basis” should read –[[a]]the work basis—
In claim 7, line 3, “between thickness data” should read –between the thickness data--
In claim 7, line 5, “a shape component” should read –[[a]]the shape component—
In claim 8, line 11, “a work” should read –[[a]]the work—
In claim 8, line 13 (page 7), “the data” should read –[[the]]a data—
In claim 8, line 18, “the measurement in the work radial direction” should read –[[the]]a measurement in [[the]]a work radial direction—
In claim 8, line 26, “the target value and the actual value” should read –[[the]]a target value and [[the]]an actual value—
In claim 8, line 27, “the previous batch” should read –[[the]]a previous batch—
In claim 9, lines 4-5, “a set value” should read –[[a]]the set value—
In claim 10, lines 3 and 6-7 (two occurrences), “in the wafer radial direction” should read –in the work radial direction—
In claim 10, line 12, “measurable interval intervals” should read –measurable
In claim 12, lines 4-5, “a shape index of the work” should read –[[a]]the shape index of the work—
In claim 13, line 2, “thickness data” should read –the thickness data—
In claim 13, line 3, “a work basis” should read –[[a]]the work basis—
In claim 14, line 3, “between thickness data” should read –between the thickness data—
In claim 14, line 5, “a shape component” should read –[[a]]the shape component—
In claims 2, 3, 4, 5, 6 and 7, “The double-side polishing apparatus for a work” should read –The double-side polishing apparatus for [[a]]the work--
In claims 9, 10, 11, 12, 13 and 14, “The double-side polishing method for a work” should read –The double-side polishing method for [[a]]the work--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite (in the last paragraph of the claim), “whereby terminating the double-side polishing with the determined timing of termination of the double-side polishing of the work” which is indefinite. The recitation is unclear whether the “determined timing of termination” is of the work from the previous batch or of the work from the current batch being computed. For examination purposes, the double-side polishing is terminated with the determined timing of the double-side polishing of the work of the previous batch. 
Claims 2-7 depend from claim 1 and are therefore rejected accordingly under 35 U.S.C. 112(b). 
Claims 9-14 depend from claim 8 and are therefore rejected accordingly under 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 and 13 are rejected under 35 U.S.C. 103 as being obvious over Miura (US 2015/0065010) in view of Miyazaki (US 2020/0353585). 
The applied reference, Miyazaki (US 2020/0353585) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 1, Miura discloses a double-side polishing apparatus for a work (item 1, figure 3 below), 
including rotating plates (item 4, figure 3 below) having an upper plate (item 2) and a lower plate (item 3), a sun gear (item 5) provided at a center portion of the rotating plates (figure 3), 
an internal gear (item 6) provided at a peripheral portion of the rotating plates (defined to be in a ring shape around item 4, paragraph 0036), 
    PNG
    media_image1.png
    404
    661
    media_image1.png
    Greyscale
 
Miura Figure 3.

and a carrier plate (item 9, figures 2 below and 3 above), which carrier plate is provided between the upper plate and the lower plate provided with one or more wafer retainer openings for holding the work (item 8 in figure 2 below, defined to have more retainer openings as three openings are seen in figure 2), 
wherein the upper plate has one or more monitoring holes (item 10, figures 2 and 3; defined to have more monitoring holes since figure 2 and 3 show two) penetrating from a top surface to a bottom surface of the upper plate (figure 3), 
the double-side polishing apparatus for the work comprises one or more work thickness measuring devices (item 11, figure 3 above; defined to have more thickness measuring devices since two are shown in figure 3) which can measure the thickness of each work through the more monitoring holes in real time during double-side polishing of the work (paragraph 0040), and

    PNG
    media_image2.png
    514
    557
    media_image2.png
    Greyscale

Miura Figure 2. 
the double-side polishing apparatus comprises a computing unit (item 12, figure 3 above), which computing unit performs: 
a first step of grouping the data of thicknesses of the works, measured using the work thickness measuring devices on a work basis (paragraph 0043; items 11, which are connected to item 12, measure the thickness of items 8 in real time);
a second step of extracting shape components of each work from the thickness data of the work (paragraphs 0049 and 0050; the shape of the work and the thickness of the work are considered in order to appropriately ascertain the timing for terminating double-side polishing);
a third step of identifying a position of each of the shape components on-3-P61385 the work having been subjected to the measurement in the work radial direction (paragraph 0044; items 11 measure and obtain the thickness of items 8 at radial positions; figure 2 shows item 10 in a radial position on item 8);
a fourth step of computing a shape distribution of the work from the identified position on the work in the work radial direction and the shape components of the work (paragraph 0064; GBIR is calculated by the difference between the maximum thickness and minimum thickness of the entire work); 
a fifth step of obtaining a shape index of the work from the computed shape distribution of the work (paragraph 0064; GBIR, global backside ideal focal plane range, was calculated and used as an index of the entire shape); and
a sixth step of determining timing at which the obtained shape index of the work becomes a set value of the shape index of the work (paragraph 0057; GBIR is related to the measured thickness; therefore, GBIR is calculated at the certain time item 11 measures thickness), as timing of termination of the double-side polishing of the work, whereby terminating the double-side polishing with the predetermined timing of termination of the double-side polishing of the work (paragraph 0057; polishing is terminated when the thickness of both item 8s, which relates to the GBIR and positions at the certain times, are found to reach a target thickness at a predetermined position). 
Therefore, for further clarification, Miura discloses terminating polishing when the thickness (which relates to the shape index and specific positions at certain times) reaches a target thickness at a predetermined position (which can be set, paragraph 0043). 
The recitation “for determining, during the double-side polishing of the work, timing of termination of the double-side polishing of the work” is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the double-side polishing apparatus for a work for determining a time for terminating polishing based on the result of the measurement of the thickness of the work in the second measurement step (Miura, abstract). 

Miura does not explicitly teach determining timing based on a difference between a target value and an actual value of the shape index of the work in the previous batch (according to The Free Dictionary, “previous” is defined as prior or before while "batch” is defined as the quantity produced as the result of one operation; therefore, this relates to the previous batch Miyazaki teaches in paragraph 0097). 
However, Miyazaki teaches a double-side polishing apparatus for a work (not explicitly shown in figures, but defined to be on item 12, paragraph 0090) comprising a computing unit for determining timing of termination of the double-side polishing of the work (computing unit is defined as items 16, 18 and 20 which calculate polishing time and determining polishing conditions, paragraph 0091, figure 1), which computing unit performs: 
a step of grouping the data of thicknesses of the works (paragraph 0100); a step of extracting shape components of each work from the thickness data (the GBIR and ESFQR values, which are related to the shape component of the work, are calculated from the thickness data; refer to equations in paragraphs 0007, 0015, 0019 and 0023; also refer to paragraph 0100); a step of obtaining a shape index (defined as the GBIR value calculated from the maximum and minimum thicknesses along the work, paragraph 0100); and a step of determining timing based on a difference between a target value and an actual value of the shape index of the work in the previous batch (paragraph 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura with the teachings of Miyazaki, in regard to the use of comparing the data to a previous batch to determine the timing of termination (Miyazaki, paragraphs 0007 and 0097-0100) to incorporate similar teachings from Miyazaki to reference back to a previous batch to determine the timing of termination in order to reduce variability of the GBIR values and/or timing of termination as well as to keep polished work values within their specifications (Miyazaki, paragraphs 0005-0007).  

Regarding claim 6, Miura as modified teaches the double-side polishing apparatus for the work as claimed in claim 1, wherein in the first step, thickness data of the works are grouped on the work basis based on time intervals during which the thickness data of the works are consecutively obtained (according to The Free Dictionary, “consecutively” is defined as one after another without interruption; therefore, the thickness data is obtained in order without interruption until a predetermined thickness is reached; refer to figure 6 which shows data collected over a consecutive time period and therefore, the apparatus is defined to obtain thickness data in a similar consecutive time period).

Regarding claim 8, Miura discloses a double-side polishing method for a work, 
wherein a work is held in a carrier plate (item 9, figures 2 and 3 above) provided with one or more wafer retainer openings (items 8, figure 2) for holding the work (paragraph 0037); 
the work is sandwiched between rotating plates (item 4 which includes items 2 and 3, paragraph 0052, figure 3) composed of an upper plate (item 2) and a lower plate (item 3); 
rotation and revolution of the carrier plate are controlled by rotation of a sun gear (item 5, figure 3) provided at a center portion of the rotating plates (figure 2 shows item 5 within center portion of rotating plate) and rotation of an internal gear (item 6) provided at a peripheral portion of the rotating plates (figure 2 shows item 6 surrounding the rotating plates in a ring shape); 
and thus the rotating plates and the carrier plate are relatively rotated to simultaneously polish both surfaces of the work, the upper plate has one or more monitoring holes (two item 10s, seen in figures 2 and 3) penetrating from a top surface to a bottom surface of the upper plate (figure 3), 
and the double-side polishing method for a work comprises, during double-side polishing of the work:
a first step of grouping the data of thicknesses of the works, measured using the work thickness measuring devices on a work basis (paragraph 0043; items 11, which are connected to item 12, measure the thickness of items 8 in real);
a second step of extracting shape components of each work from the thickness data of the work (paragraphs 0049 and 0050; the shape of the work and the thickness of the work are considered in order to appropriately ascertain the timing for terminating double-side polishing);
a third step of identifying a position of each of the shape components on-3-P61385 the work having been subjected to the measurement in the work radial direction (paragraph 0044; items 11 measure and obtain the thickness of items 8 at certain positions);
a fourth step of computing a shape distribution of the work from the identified position on the work in the work radial direction and the shape components of the work (paragraph 0064; GBIR is calculated by the difference between the maximum thickness and minimum thickness of the entire water); 
a fifth step of obtaining a shape index of the work from the computed shape distribution of the work (paragraph 0064; GBIR, global backside ideal focal plane range, was calculated and used as an index of the entire shape); and
a sixth step of determining timing at which the obtained shape index of the work becomes a set value of the shape index of the work (paragraph 0057; GBIR is related to the measured thickness; therefore, GBIR is calculated at the certain time item 11 measures thickness), as timing of termination of the double-side polishing of the work, whereby terminating the double-side polishing with the predetermined timing of termination of the double-side polishing of the work (paragraph 0057; polishing is terminated when the thickness of both item 8s, which relates to the GBIR and positions at the certain times, are found to reach a target thickness at a predetermined position). 
Therefore, for further clarification, Miura discloses terminating polishing when the thickness (which relates to the shape index and specific positions at certain times) reaches a target thickness at a predetermined position (which can be set, paragraph 0043). 

Miura does not explicitly teach determining timing based on a difference between a target value and an actual value of the shape index of the work in the previous batch. 
However, Miyazaki teaches a double-side polishing apparatus for a work comprising a computing unit for determining timing of termination of the double-side polishing of the work, which computing unit performs: 
a step of grouping the data of thicknesses of the works (paragraph 0100); a step of extracting shape components of each work from the thickness data (the GBIR and ESFQR values, which are related to the shape component of the work, are calculated from the thickness data; refer to equations in paragraphs 0007, 0015, 0019 and 0023; also refer to paragraph 0100); a step of obtaining a shape index (defined as the GBIR value calculated from the maximum and minimum thicknesses along the work, paragraph 0100); and a step of determining timing based on a difference between a target value and an actual value of the shape index of the work in the previous batch (paragraph 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura with the teachings of Miyazaki, in regard to the use of comparing the data to a previous batch to determine the timing of termination (Miyazaki, paragraphs 0007 and 0097-0100) to incorporate similar teachings from Miyazaki to reference back to a previous batch to determine the timing of termination in order to reduce variability of the GBIR values and/or timing of termination as well as to keep polished work values within their specifications (Miyazaki, paragraphs 0005-0007).  

Regarding claim 13, Miura as modified teaches the double-side polishing method for the work as claimed in claim 8, wherein in the first step, thickness data of the works are grouped on the work basis based on time intervals during which the thickness data of the works are consecutively obtained (according to The Free Dictionary, “consecutively” is defined as one after another without interruption; therefore, the thickness data is obtained in order without interruption until a predetermined thickness is reached).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 2, 3, 4, 5, 7, 9, 10, 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 2 and 9, the prior art of record, Miura (US 2015/0065010) in view of Miyazaki (US 2020/0353585), discloses the double-side polishing apparatus for the work of claim 1 and the method for the work of claim 8  however, the exact relationship of the set value of the shape index of the work is not explicitly disclosed. The instant application includes an exact equation for the set value of the shape index therefore, narrowing the limitation of the shape index which is not disclosed within the prior art. Additionally, an adjustment sensitivity constant is not disclosed within the prior art therefore, the equation, as required by the claim, is not met. Miura as modified, alone or in combination, does not teach, suggest, or make obvious the equation for the set value of the shape index of the work as required by the claim, in combination with the additional elements of the claim.
Regarding claims 3 and 10, the prior art of record, Miura (US 2015/0065010) in view of Miyazaki (US 2020/0353585), discloses the double-side polishing apparatus for the work of claim 1 and the method for the work of claim 8. However, Miura in view of Miyazaki, alone or in combination, does not teach, suggest, or make obvious the measurement in the work radial direction being identified by actually measuring a distance between a center of the sun gear and a center of the monitoring hole, a rotation angle of the carrier plate, and a revolution angle of the carrier plate as required by the claim, in combination with the additional elements of the claim. 
Additionally, Miura in view of Miyazaki, alone or in combination, does not teach, suggest, or make obvious the position of each shape component of the work subjected to the measurement in the work radial direction is calculated by simulation measurable intervals during which the thickness of the work can be measured under various conditions (including of rotation speed of upper plate, revolution number of carrier plate, and the rotation number of carrier plate) and determining the rotation speed of the upper plate, the revolution number of the carrier plate, and the rotation number of the carrier plate at which the calculated measurable intervals and actual measured intervals best match (understood to be similar to error analysis but utilizing specific features of the double-side polishing apparatus) as required by the claim (claim 3), in combination with the additional elements of the claim. 

Regarding claims 4 and 11, the prior art of record, Miura (US 2015/0065010) in view of Miyazaki (US 2020/0353585), discloses the double-side polishing apparatus for the work of claim 1 and  the method for the work of claim 8. Though Miyazaki teaches in the sixth step, as well as a relationship between the shape index of the world and polishing however, this relationship is  not linearly approximated, as required by the claim. Instead, Miyazaki teaches a multiple regression analysis (defined to study over two variables, see snapshot from indeed.com below) and is therefore, not limited to a linear approximation (linear approximation is defined as an approximation of a linear function, which only studies two variables similar to a linear regression, see snapshot from indeed.com below). Therefore, Miura in view of Miyazaki, alone or in combination, does not teach, suggest, or make obvious the relationship between the shape index of the work and polishing time is linearly approximated as required by the claim, in combination with the additional elements of the claim. 

    PNG
    media_image3.png
    482
    782
    media_image3.png
    Greyscale

Snapshot from Indeed.com.
Regarding claims 5 and 12, the prior art of record, Miura (US 2015/0065010) in view of Miyazaki (US 2020/0353585), discloses the double-side polishing apparatus for the work of claim 1 and the method for the work of claim 8,  and a shape index of the work is determined based on a maximum value and a minimum value (Miura, paragraph 0064). However, Miura in view of Miyazaki alone or in combination, does not teach, suggest, or make obvious a relationship between the shape components of the work and the position of each shape component of the work in the work radial direction is approximated by an even function (according to applicant’s disclosure on page 18, paragraph 0060, “an even function” is defined as a biquadratic function), and a shape index of the work is determined based on a maximum value and a minimum value of the even function obtained by the approximation as required by the claim, in combination with the additional elements of the claim. 

Regarding claims 7 and 13, the prior art of record, Miura (US 2015/0065010) in view of Miyazaki (US 2020/0353585), discloses the double-side polishing apparatus for the work of claim 1 and the method for the work of claim 8. However, Miura in view of Miyazaki alone or in combination, does not teach, suggest, or make obvious a relationship between the thickness data of the work and polishing time is approximated by a quadratic function (according to The Free Dictionary, “a quadratic function” is defined as an equation containing one or more terms in which the variable is raised to the power of two, but no terms I which it is raised to a higher power), as required by the claim, in combination with the additional elements of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723